DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1-13, 15-21 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Yamada et al. (U.S. Patent Application Number: 2014/0031028).
Consider claim 1; Yamada discloses a method, for use in a wireless communication device, for supporting mobility management of the wireless communication device in a wireless communication network comprising a plurality of radio network nodes, wherein one of the plurality of radio network nodes is a serving radio network node of the wireless communication device, the method comprising: 

upon the determining being positive (par. 57, lines 1-5; par. 59, lines 1-6; par. 63, lines 1-4), 
transmitting the discovery signal from the wireless communication device one or more radio network nodes of the plurality of radio network nodes [e.g. base station (par. 57, lines 1-5; par. 59, lines 1-6; par. 63, lines 1-4, 15-17)], wherein the discovery signal comprises an identifier of the wireless communication device and an indication that the discovery signal is for use in mobility management (par. 64, lines 1-7; par. 71, lines 1-9).
Consider claim 2; Yamada discloses the indication comprises at least one of: an information element, a flag comprised in the discovery signal, and a pre-defined format of the discovery signal (par. 64, lines 1-3).
Consider claim 3; Yamada discloses the discovery signal further comprises an identifier of the serving radio network node of the wireless communication device [based on the channel used by the serving base station and the mobile device (par. 32, lines 1-10; par. 65, lines 5-14)].
Consider claim 4; Yamada discloses the discovery signal is transmitted on radio resources that are also used for transmission of signals for use by functions other than mobility management (par. 71, lines 1-9).
Consider claim 5; Yamada discloses the discovery signal is transmitted on radio resources that are also is used by the wireless communication device for transmission of device to device, D2D, discovery signals and/or user plane data (par. 65, lines 1-4).
Consider claim 6; Yamada discloses receiving, from the serving radio network node of the wireless communication device, a message comprising information associated with the transmission of 
Consider claim 7; Yamada discloses the information associated with the transmission of the discovery signal comprises at least one of: an instruction to the wireless communication device to transmit the discovery signal (par. 67, lines 1-2; par. 70, lines 1-3); one or more criteria to be used by the wireless communication device when determining whether to transmit the discovery signal; and information defining a repetition period and/or radio resources to use when transmitting the discovery signal.
Claims 9, 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Xu et al. (U.S. Patent Application Number: 2014/0016488).
Consider claim 9; Xu discloses a method, for use in a radio network node in a wireless communication network comprising a plurality of radio network nodes, for supporting mobility management, the method comprising: 
monitoring radio resources for discovery signals (par. 41, lines 7-16); and 
upon identifying a discovery signal transmitted by a wireless communication device to one or more radio network nodes comprising an indication that the discovery signal is for use in mobility management [e.g. handover (par. 41, lines 7-16)], 
reporting mobility data associated with the discovery signal to one or more other radio network nodes (e.g. macro base station) of the plurality of radio network nodes [e.g. via the UE (par. 41, lines 16-21)].
Consider claim 21; Xu discloses a method, for use in a serving radio network node of a wireless communication device in a wireless communication network, wherein the wireless communication network comprises a plurality of radio network nodes, for managing mobility of the wireless communication device in the wireless communication network, the method comprising: 

performing mobility management of the wireless communication device based on the received mobility data (par. 42, lines 1-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (U.S. Patent Application Number: 2014/0031028) in view Xu et al. (U.S. Patent Application Number: 2014/0016488).
Consider claim 8, as applied in claim 1; Yamada discloses the claimed invention except: determining comprises evaluating one or more criteria taking as input at least one of: the number of radio network nodes being candidate target radio network nodes of the wireless communication device; a speed of the wireless communication device; and an aerial status of the wireless communication device.
In an analogous art Xu discloses determining comprises evaluating one or more criteria taking as input at least one of: the number of radio network nodes being candidate target radio network nodes of the wireless communication device (par. 36, lines 1-5; par. 41, lines 7-16); a speed of the wireless communication device; and an aerial status of the wireless communication device.
.

Claims 10-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. Patent Application Number: 2014/0016488) in view Yamada et al. (U.S. Patent Application Number: 2014/0031028).
Consider claim 10, as applied in claim 9; Xu discloses the claimed invention except: the indication comprises at least one of: an information element, a flag comprised in the discovery signal, and a pre-defined format if the discovery signal.
In an analogous art Yamada discloses the indication comprises at least one of: an information element, a flag comprised in the discovery signal, and a pre-defined format of the discovery signal (par. 64, lines 1-3).
It is an object of Xu’s invention to provide consistent service in a wireless system. It is an object of Yamada’s invention to provide a method of improving services in mobile communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xu by including details of the discovery signal, as taught by Yamada, for the purpose of enhancing communication in a network.
Consider claim 11, as applied in claim 9; Xu discloses the claimed invention except: the discovery signal further comprises an identifier of a serving radio network node of the wireless communication device.

It is an object of Xu’s invention to provide consistent service in a wireless system. It is an object of Yamada’s invention to provide a method of improving services in mobile communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xu by including details of the discovery signal, as taught by Yamada, for the purpose of enhancing communication in a network.
Consider claim 12, as applied in claim 9; Xu discloses the claimed invention except: the monitored radio resources are also used for transmission of signals for use by other functions than mobility management.
In an analogous art Yamada discloses the monitored radio resources are also used for transmission of signals for use by functions other than mobility management (par. 63, lines 15-17; par. 71, lines 1-9).
It is an object of Xu’s invention to provide consistent service in a wireless system. It is an object of Yamada’s invention to provide a method of improving services in mobile communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xu by including details of the discovery signal, as taught by Yamada, for the purpose of enhancing communication in a network.
Consider claim 13, as applied in claim 9; Xu discloses the claimed invention except: the monitored radio resources are also used for transmission of Device-to-Device, D2D, discovery signals and/or user plan data, and wherein the monitoring comprises monitoring the determined radio resources for other signals.

It is an object of Xu’s invention to provide consistent service in a wireless system. It is an object of Yamada’s invention to provide a method of improving services in mobile communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xu by including details of the discovery signal, as taught by Yamada, for the purpose of enhancing communication in a network.
Consider claim 15, as applied in claim 9; Xu discloses receiving a message comprising information associated with a discovery signal transmitted by the wireless communication device (par. 41, lines 7-16); and wherein the monitoring is performed based on at least a part of the received information (par. 41, lines 7-16).
Consider claim 16, as applied in claim 9; Xu discloses the mobility data comprises at least one of: identity data defining wireless communication devices identified by the detected discovery signals, measurement data corresponding to the detected discovery signals (par. 41, lines 16-21); and measurement data corresponding to the detected discovery signals that fulfill a predefined criteria.
Consider claim 17, as applied in claim 15; Xu discloses determining resources that are used for transmission of discovery signals for use in mobility management (par. 41, line 7 – par. 42, line 5).
Consider claim 18, as applied in claim 15; Xu discloses the determining comprises at least one of: reading a predefined discovery signal configuration (par. 41, lines 7-11), and receiving information defining the radio resources from a serving radio network node of the wireless communication device.
Consider claim 19, as applied in claim 15; Xu discloses sending, to the serving radio network node a request asking the serving radio network node whether to report mobility data associated with the wireless communication device [this occurs when the small cell connects to the wireless network 
Consider claim 20, as applied in claim 15; Xu discloses sending, to one or more of the radio network nodes (e.g. macro base station 102) a request asking the whether to report mobility data associated with the wireless communication device [this occurs when the small cell connects to the wireless network (par. 40, lines 8-13)].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/               Primary Examiner, Art Unit 2646